Citation Nr: 0839879	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  95-17 159	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	Mary A. Miranda, Attorney



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from November 1979 to May 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas, which denied service connection for a right 
knee disability.  The February 1995 rating decision also 
denied service connection for additional disabilities claimed 
by the veteran.  However, all the other issues raised by the 
veteran at that time have been resolved and the veteran's 
right knee claim is the only issue currently in appellate 
status before the Board.

The veteran's claim for service connection for a right knee 
disability was previously remanded by the Board in November 
2003, April 2005, and June 2008.  The requested development 
has been completed and the veteran's claim is now ready for 
Board review.


FINDING OF FACT

The veteran's current right knee disabilities did not develop 
during service, or as a result of service, and the veteran 
did not develop arthritis of the right knee within a year of 
discharge from service.


CONCLUSION OF LAW

A right knee disability was not incurred or aggravated during 
service and may not be presumed to be so incurred.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the veteran 
was provided the required notice by means of a July 2008 
letter from the agency of original jurisdiction.  While this 
letter was issued subsequent to the rating decision on 
appeal, the veteran's claim was readjudicated by an August 
2008 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Therefore, despite any deficiency in 
the timing of the notice provided to the veteran, the Board 
finds no prejudice to the veteran in the processing of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was also provided by 
the July 2008 notice letter.  As noted above, the veteran's 
claim was readjudicated by an August 2008 Supplemental 
Statement of the Case.  See Mayfield and Pelegrini, both 
supra.  Therefore, despite any deficient notice provided to 
the veteran on these two elements, the Board finds no 
prejudice to the veteran in the processing of a final 
decision.  See Bernard, supra.  

With respect to the duty to assist, VA has obtained the 
veteran's service treatment records, private medical records 
and VA medical records.  The veteran has been provided VA 
medical examinations.  The record reveals that all available 
pertinent records have been obtained with respect to the 
veteran's claim and that the RO has fulfilled the duty to 
assist the veteran to the extent possible with regard to the 
claim.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If arthritis is manifested to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  History and Analysis

The veteran asserts that she first developed a right knee 
disability in service.  She reported that while in training 
in 1980 her right knee gave way and she had pain and swelling 
of the right knee.  

Except for the May 1984 discharge examination report, the 
service treatment records are totally silent to any 
complaints or treatment regarding the right knee.  The May 
1984 discharge examination report reveals that the veteran 
reported that the knee jumped out of place and that she would 
get a charley horse.  The veteran stated that she had no 
history of a knee injury.  The discharge examination did 
reveal the veteran to have any right knee disability.  

The post service medical records reveal that the veteran 
injured her right knee in October 1984.  While attempting to 
break up a fight, she fell and twisted her right knee.  X-
rays of the right knee were negative.  The diagnosis was 
sprained right knee.  

When hospitalized for a psychiatric disability in July 1994 
the veteran reported right knee pain.  Examination revealed 
the veteran to have decreased range of motion and effusion of 
the right knee.

In October 1995 the veteran injured her right knee while 
playing softball.  The impression was ligamentous injury of 
the right knee.  It was noted that X-rays were negative.

September 2002 private X-rays of the veteran's right knee 
revealed small exostosis of the medial aspect of the distal 
metaphysis of the femur, otherwise unremarkable right knee.

The veteran was afforded a VA orthopedic examination of the 
right knee in January 2004.  The examiner stated that X-rays 
of the right knee were entirely normal.  The examiner stated 
that the veteran had mild chondromalacia of the right knee 
and opined that such was not related to the veteran's 
military service.

A July 6, 2004 note from a private physician notes that the 
veteran had been treated for chronic right knee pain.

The veteran's medical records were examined by a VA physician 
in September 2005.  The examiner stated that the records 
revealed the veteran to have mild degenerative arthritis of 
the knees.  The examiner expressed the opinion that the 
veteran did not sustain any significant trauma to her lower 
extremities during service.

A private MRI of the right knee in September 2005 showed the 
veteran to have osteoarthritis, small knee joint effusion, 
and small Baker's cyst.

The Board notes that while the veteran reported right knee 
problems when examined for discharge from service in May 
1984, she denied any specific injury to the right knee, and 
none of the service treatment records show that the veteran 
ever had any right knee complaints prior to the discharge 
examination.  Furthermore, no right knee disability was found 
on discharge examination.  

Not only was the veteran not shown to have a chronic right 
knee disability during service, but she did not develop 
arthritis of the right knee within a year of discharge from 
service.  X-rays performed in October 1984 and in October 
1995 showed that the veteran did not have arthritis of the 
right knee.  Since the veteran did not develop right knee 
arthritis within a year of discharge from service, service 
connection for right knee arthritis on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The post service medical records do show that the veteran 
injured her right knee on at least two occasions following 
service.  These records also show that the veteran currently 
has chronic right knee disability, including arthritis.  
While the veteran believes that her current right knee 
disabilities are related to her military service, as a 
layperson she is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In this case there is no medical evidence relating 
the veteran's current right knee disability to her military 
service.  Furthermore, VA examiner's in January 2004 and 
September 2005 indicated that their belief that the veteran's 
current right knee disability was unrelated to service.  
Since the veteran's current right knee disabilities were not 
present during service, or for several years after discharge 
from service, and since there is no medical evidence 
indicating that the veteran's current right knee disabilities 
are related to the veteran's military service, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and that service connection for right knee 
disability is not warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


